                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


I.S. #1 and I.S. #2, minors, by their
Mother and next friend, MIKETRA LARRY                                Civil Action Number: ______
and
B.M. #1, B.M. #2, and B.M. #3, minors, by their
Mother and next friend, BRITTANY MCKENNEY,

        Plaintiffs,

v.

RACINE UNIFIED SCHOOL DISTRICT,

      Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

        Plaintiffs, by their attorney Anne T. Sulton, bring this action against Defendant, seeking

relief for unlawful discrimination based on race in violation of the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution, 42 U.S.C. § 1983, and Title VI of the

Civil Rights Act of 1964.

                                  JURISDICTION AND VENUE

        1.       This Court has jurisdiction over the claims in this action pursuant to 28 U.S.C. §§

1331 and 1343(a)(3), and is authorized to order declaratory relief under 28 U.S.C. §§ 2201 and

2202.

        2.       Venue is proper in the Eastern District of Wisconsin under 28 U.S.C. § 1391(b)

because the claims arise in Racine, Wisconsin, which is within this Court’s geographical

boundaries, the parties reside in the District, and all events giving rise to this action occurred in

the District.



                                                  1

             Case 2:21-cv-00648-BHL Filed 05/24/21 Page 1 of 13 Document 1
                                             PARTIES

       3.       Plaintiff I.S. #1 is six years old and in kindergarten. He is African American. He

attends Julian Thomas school during the regular school year. This is a public school operated by

Defendant.

       4.       Plaintiff I.S. #2 is seven years old and in the second grade. He is African American.

He attends Wadewitz school during the regular school year. This is a public school operated by

Defendant.

       5.       Plaintiff Miketra Larry is an adult African American female, mother of Plaintiffs

I.S. #1 and I.S. #2, and relies on Defendant to provide education for her sons.

       6.       Plaintiff B.M. #1 is eleven years old and in the fifth grade. He is African American.

He attends Knapp school during the regular school year. This is a public school operated by

Defendant.

       7.       Plaintiff B.M. #2 is eight years old and in the third grade. She is African American.

She attends Knapp school during the regular school year. This is a public school operated by

Defendant.

       8.       Plaintiff B.M. #3 is seven years old and in the second grade. She is African

American. She attends Knapp school during the regular school year. This is a public school

operated by Defendant.

       9.       Plaintiff Brittany Mckenney is an adult African American female, mother of

Plaintiffs B.M. #1, B.M. #2, and B.M. #3, and relies on Defendant to provide education for her

son and daughters.

       10.      Defendant Racine Unified School District is a nine-member elected body

responsible for governing the Racine Unified School District (RUSD), a public school district



                                                  2

            Case 2:21-cv-00648-BHL Filed 05/24/21 Page 2 of 13 Document 1
serving more than 17,000 students in kindergarten through 12 th grade residing in the City of Racine

and several smaller adjacent communities. The Board derives its authority to govern RUSD from

the Wisconsin Constitution and State statutes. The school district is a recipient of Federal funds,

including but not limited to what are known as Elementary and Secondary School Emergency

Relief Fund (ESSER Fund). The Board is liable for the acts or omissions of its employees, agents,

and representatives.



                   ALLEGATIONS OF FACT FOR ALL CAUSES OF ACTION



       11.     According to RUSD, RUSD received money from the Federal government via the

State government to operate its schools during the summer of 2021. Some of the Federal dollars

come from the ESSER Fund. Some of the dollars come from the Governor’s Emergency Education

Relief Grant Program (GEER Funds).

       12.     According to the RUSD’s written response to inquiries recently made by the Racine

Branch of the National Association for the Advancement of Colored People, RUSD received the

following funds:

       “a. ESSER Fund (CARES Act)

               i. ESSER I

                       1. Total Dollars: $5,883,184

                              a. District Allocation: $4,899,109

                              b. Private Schools: $984,075




                                                 3

          Case 2:21-cv-00648-BHL Filed 05/24/21 Page 3 of 13 Document 1
              ii. GEER Funds

                      1. Total Dollars: $2,540,433

                               a. District Allocation: $2,115,496

                               b. Private Schools: $424,936



       b. ESSER II Fund (CRRSA Act)

              i. $23,636,060



       c. ARP ESSER (ARP Act)

              i. (Initial Projection): $53,080,097”.



       13.    According to the United States Department of Education, “Under the Elementary

and Secondary School Emergency Relief Fund (ESSER Fund), the Department awards grants to

State educational agencies (SEAs) for the purpose of providing local educational agencies (LEAs),

including charter schools that are LEAs, with emergency relief funds to address the impact that

Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to have, on elementary and

secondary schools across the nation.”

        14.   According to the Wisconsin Department of Public Instruction (DPI), “The GEER

Grant Program, part of the Coronavirus Aid, Relief, and Economic Security (CARES) Act,

provides funds to help local education agencies (LEAs) respond to changes in student needs due

to COVID-19 (CARES Act, Section 18002).” DPI also states: “Guiding questions for LEAs to

consider: What barriers exist in your community that may prevent students, teachers, and other




                                                 4

         Case 2:21-cv-00648-BHL Filed 05/24/21 Page 4 of 13 Document 1
program beneficiaries from access or participation in the CARES-funded projects or activities

listed in the application? What steps are being taken to address or overcome these barriers?”

       15.       RUSD decided to open only three K-8 grade schools for summer school, including

Gifford, but not Julian Thomas or Knapp.

       16.       Gifford’s student enrollment is 72.9% white and 28.9% economically

disadvantaged.




                                                5

         Case 2:21-cv-00648-BHL Filed 05/24/21 Page 5 of 13 Document 1
      17.    Julian Thomas’ student enrollment is 88.9% African American or Hispanic and

94.3% economically disadvantaged.




                                           6

        Case 2:21-cv-00648-BHL Filed 05/24/21 Page 6 of 13 Document 1
       18.    Knapp’s student enrollment is 67.6% African American or Hispanic and 87.8%

economically disadvantaged.




       19.    RUSD also decided to not provide bus service for the majority of students wanting

to attend the three K-8 schools slated to be opened summer school 2021.

       20.    RUSD also has decided to not offer enough after school academic enrichment

programs – these programs reportedly already have waiting lists.



                                               7

         Case 2:21-cv-00648-BHL Filed 05/24/21 Page 7 of 13 Document 1
       21.     According to Pamela Harris, a recently retired RUSD teacher who taught at Julian

Thomas during several previous summers, “RUSD is closing schools that historically are open

every summer. Julian Thomas and Knapp need to be open this summer to close the learning loss

gap that occurred during this past year.”

       22.     According to the Racine Interfaith Coalition, RUSD should open Julian Thomas

and Knapp for summer school 2021.




                                               8

          Case 2:21-cv-00648-BHL Filed 05/24/21 Page 8 of 13 Document 1
       23.     According to Plaintiff Larry, “If Julian Thomas school is open this summer, I will

send both of my children there. We live within a 5-minute walk of this school. I have enrolled my

sons in one of the three schools open this summer (Mitchell) but it is very far from our home and

RUSD has not offered me bus service for one of my sons, making it difficult for the entire family,

in part, because I have to work. My children need to attend summer school because during the past

year they only were in school about three months. They have lost learning. I am worried about

their education. RUSD should open Julian Thomas school this summer.”


                                                9

         Case 2:21-cv-00648-BHL Filed 05/24/21 Page 9 of 13 Document 1
       24.     According to Plaintiff Mckenney, “I live about a 3-5 minute walk from Knapp.

Three of my children attend this school during the school year. They only spent a few months in

school during the past year and need to be in summer school. Because Knapp currently is closed

for the summer, and there is no bus service being provided by RUSD for my three small children,

and I do not have a car, I and my three small children will have to walk 45 minutes to one hour to

get to one of the three schools RUSD said it will open this summer. This creates an incredible

hardship for my entire family. If Knapp is open this summer, I will send my three small children

there for summer school.”



                                         CAUSES OF ACTION



       25.     All previous paragraphs are incorporated here by reference.

       26.     This complaint is brought pursuant to the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution, 42 U.S.C. § 1983, and Title VI of the Civil Rights

Act of 1964. These laws prohibit discrimination on the basis of race, and require that educational

programs and services must be operated and provided in a non-discriminatory manner, including

but not limited to admissions, recruitment, academic programs, student treatment and services,

counseling and guidance, classroom assignment, and recreation.

       27.     All of the Plaintiffs are African American. They are members of a protected group.

       28.     RUSD’s decisions to close two schools serving the largest percentages of

economically disadvantaged students of color, and not providing bus service for these students to

attend the three schools serving larger percentages of white and affluent students, are inconsistent

with the letter and spirit of the ESSER Fund and GEER Fund.



                                                10

         Case 2:21-cv-00648-BHL Filed 05/24/21 Page 10 of 13 Document 1
       29.     These RUSD decisions also violate constitutional and statutory guarantees of equal

educational opportunities.

       30.     Despite civic organizations’ repeated oral and written requests during the past

several weeks asking RUSD to modify its summer school programming to ensure inclusion of poor

students of color as noted herein at paragraph 22, at this time RUSD has not modified its summer

school programming and currently is refusing to open Julian Thomas and Knapp elementary

schools.

       31.     RUSD’s summer school programming decisions are having an adverse impact on

hundreds of students in the City of Racine, in general, and Plaintiffs, in particular, because these

decisions are denying poor students of color equal educational opportunities – their schools are

closed, there is no bus service for them to get to the schools that are slated to be open, and if they

can get there they must leave right after classes because there are no seats currently remaining for

the too few after school academic enrichment activities.

       32.     RUSD is intentionally denying Plaintiffs equal educational opportunities to

economically disadvantaged students of color by closing their schools during the summer 2021,

refusing to provide bus services most need to get to the three K-8 grade schools that are open

during the summer 2021, and failing to offer a sufficient number of seats in after school academic

enrichment activities.

       33.     As a result of Defendant’s unlawful actions, Plaintiffs will suffer additional lost

learning and are suffering emotional distress.

       34.     Plaintiffs seek the relief noted below in the Relief Requested section.




                                                 11

           Case 2:21-cv-00648-BHL Filed 05/24/21 Page 11 of 13 Document 1
                                      RELIEF REQUESTED

          WHEREFORE, Plaintiffs respectfully request that this honorable Court enter judgment in

their favor and against Defendant, and accord them the following relief:

          A.     Enter a declaratory judgment that the actions of Defendant complained of herein

are in violation of the Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution, 42 U.S.C. § 1983, and Title VI of the Civil Rights Act of 1964;

          B.     Issue preliminary and permanent injunctions restraining Defendant, their agents,

employees, representatives, and successors, and any other person acting directly or indirectly with

them, from adopting, implementing, or enforcing any policy or practice that treats economically

disadvantaged students of color differently from and less favorably than their similarly situated

peers;

          C.     An order directing Defendant to open for summer school classes and after school

academic enrichment activities the Julian Thomas and Knapp elementary schools during the

summer 2021;

          D.     Order all compensatory relief necessary to cure the adverse educational effects of

Defendant’s discriminatory actions on Plaintiffs’ education;

          E.     Award compensatory damages in an amount that will fully compensate Plaintiffs

for the emotional distress and other damages that have been caused by Defendant’s conduct alleged

herein;

          F.     Award Plaintiffs their reasonable attorneys’ fees and costs; and

          G.     Order such other relief as this Court deems just and equitable.




                                                  12

           Case 2:21-cv-00648-BHL Filed 05/24/21 Page 12 of 13 Document 1
                                          JURY DEMAND

        Plaintiffs hereby respectfully request a trial by jury on all the issues in this action that are

triable to a jury.

        Respectfully submitted this 24th day of May, 2021.

                                                s/ Anne T. Sulton________
                                                Anne T. Sulton, Ph.D., J.D.
                                                Mailing Address:
                                                Sulton Law Offices
                                                Post Office Box 371335
                                                Milwaukee, WI 53237
                                                Phone: 360.870.6000
                                                Email: annesulton@gmail.com


                                                Attorney for Plaintiffs




                                                   13

          Case 2:21-cv-00648-BHL Filed 05/24/21 Page 13 of 13 Document 1
